Citation Nr: 1024580	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-25 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including chronic bronchitis, bronchiectasis, and erythema 
multiforme (claimed separately as bronchial and lung 
disabilities).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
November 1964 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2010, the Veteran submitted additional argument and 
evidence and did not waive his right to have the RO initially 
consider it.  38 C.F.R. § 20.1304(c) (2009).  Some of this 
additional evidence, including a supporting statement from 
J.G.M., M.D., and R.R.C., P.A.-C, concerned his claim for a 
respiratory disorder, whereas the rest concerned his request for 
reevaluation of his bilateral hearing loss (the current rating 
for this latter disability is 0 percent).  

The Agency of Original Jurisdiction (AOJ), i.e., the RO, 
has not adjudicated this additional claim for a higher 
rating for the bilateral hearing loss.  Therefore, the 
Board does not have jurisdiction over this additional 
claim, and it is referred to the AOJ for appropriate 
development and consideration.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board generally does not have 
jurisdiction over an issue not yet adjudicated by the 
AOJ/RO).

In April 2010, as support for his claim for a respiratory 
disorder, the Veteran and his wife testified at a hearing at the 
RO before the undersigned Veterans Law Judge of the Board, 
commonly referred to as a Travel Board hearing.  And based on the 
additional evidence he had earlier submitted concerning this 
claim in March 2010, and his and his wife's hearing testimony, 
the Board is remanding this claim 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.




REMAND

A medical nexus opinion is needed to assist in deciding this 
claim for service connection for a respiratory disorder.

According to the holding in McLendon v. Nicholson, 20 Vet. App. 
79 (2006), VA must provide a medical examination in a service-
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Veteran's service treatment records (STRs) do not show a 
diagnosis of a chronic (meaning permanent) respiratory disorder, 
although it appears he may have experienced at least some 
relevant symptoms while in service.  Of particular note, there 
are laboratory tests results indicating a positive throat culture 
for strep throat in December 1966 and April 1967.  And in 
December 1967 there is a treatment report listing symptoms of 
nasal obstruction and hypertrophic ronchi.  An April 1968 report 
includes a complaint of sore throat.  A June 1968 report 
indicates sinusitis and possible allergies.  The report of his 
separation examination in September 1968 indicates he had a 
history of a tonsillectomy at age 4, but that his head, nose, 
sinuses, lungs and chest were normal at the time of that exit 
evaluation.  A chest X-ray also was negative for any pertinent 
abnormality.  His military service ended in October 1968.

VA treatment records dated in December 2004 show diagnoses of 
erythema multiforme, chronic bronchitis, and brochiectasis.  But 
these records do not address the etiology of these conditions, 
including specifically in terms of whether they date back to the 
Veteran's military service or are related to his service.

However, a more recent March 2010 letter from the Veteran's 
private treating physician and assistant (J.G.M., M.D., and 
R.R.C., P.A.-C) indicates the Veteran has been a patient at their 
practice (Klamath Family Practice) since February 1999 and has 
had increasing respiratory health issues (e.g., increasing 
shortness of breath with exertion, cold air exposure, and chronic 
cough) during the 10 or so years since.  They note additionally 
that they had reviewed his health records from Wooland Hills, 
California, but that so far his Bell Flower Keizer health records 
and VA records had not been made available.  They then go on to 
note that he has never had a history of smoking and was in the 
military, Air Force, from 1964 to 1967, overseas in Southeast 
Asia, Japan, and Greenland, and reportedly has a positive history 
for Asbestos exposure and frequent diesel and/or jet exhaust fume 
inhalation.  They conclude by explaining his persistent cough has 
become more chronic in nature, consistent with chronic 
bronchitis, and that they are considering chronic inhaled steroid 
and long acting bronchodilator use.  They therefore continue to 
recommend he utilize VA for continued evaluation to help 
determine the diagnosis/prognosis of his condition and future 
medical treatments.

While more recently testifying during his April 2010 Travel Board 
hearing, the Veteran indicated that his military occupational 
specialty (MOS) was medic and that he consequently frequently 
treated himself for any respiratory ailments without keeping a 
medical record or seeking treatment from the physicians on staff.  
His DD Form 214 confirms that his MOS was medical services 
specialist.  He also testified that he has had a chronic, albeit 
non-productive, cough since service, and his wife, who said she 
had known him since service, further attested to this.

Even as lay people, the Veteran and his wife are competent to 
make this proclamation that he has experienced relevant symptoms, 
i.e., continuity of symptomatology (e.g., a chronic cough), since 
service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability, even where not corroborated by 
contemporaneous medical evidence).



Their testimony concerning this also must be credible, however, 
to ultimately have probative value.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

In other testimony during his hearing, the Veteran indicated that 
he already has tried to obtain his records from Bell Flower 
Keizer (the ones mentioned by J.G.M., M.D., and R.R.C., P.A.-C in 
their March 2010 letter), including regarding pertinent 
evaluation and treatment he received relatively shortly after his 
discharge from the military.  That treatment, he further 
explained, included a diagnosis of pneumonitis within about 2 
years of his discharge from the military.  Unfortunately, though, 
he could not obtain these records and, indeed, indicated they are 
no longer available, so further attempts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(1).  He also said he was 
resultantly out of work for about 6 weeks following that 
diagnosis, and that one of his VA doctors has since told him 
there was evidence of pleural scarring on radiology.

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary of VA promulgated any 
specific regulations.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-88-
8, Asbestos- Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1MR, part IV, 
subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA 
Manual").  The date of this amended material is December 13, 
2005.  Also, an opinion by VA's Office of General Counsel (OGC) 
discussed the proper way of developing asbestos claims.  See 
VAOPGCPREC 4- 2000 (Apr. 13, 2000).



The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common 
materials that may contain asbestos are steam pipes for heating 
units and boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials, and thermal insulation.  Id., at 
Subsection (a).  The Manual also lists some of the major 
occupations involving exposure to asbestos include mining, 
milling, shipyard work, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and servicing 
of friction products (such as clutch facings and brake linings), 
and manufacture and installation of products such as roofing and 
flooring materials, asbestos cement sheet and pipe products, and 
military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation 
of asbestos fibers can lead to a non-exclusive list of asbestos 
related diseases/abnormalities: fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers of 
the lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id., at Subsection (b).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between first 
exposure and development of disease.  VA Manual, paragraph 9(d).  
The extent and duration of exposure to asbestos is not a factor 
for consideration.  Id., at Subsection (d).  Thus, an asbestos-
related disease can develop from brief exposure to asbestos or as 
a bystander.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence of 
asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency period and exposure information.

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate the 
Veteran was exposed to asbestos during service; (2) development 
has been accomplished sufficient to determine whether the Veteran 
was exposed to asbestos either before or after service; and (3) a 
relationship exists between exposure to asbestos and the claimed 
disease in light of the latency and exposure factors.  Id., at 
Subsection (h).

The Court has held that VA must analyze an Appellant's claim for 
service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. 
App. 428 (1993).  If the evidence supports a conclusion that the 
Veteran's current disability, while caused by asbestos exposure, 
is due to intervening post-service exposure, the opinion must be 
very specific explaining the basis for this finding.  See 
McGinty, supra.

So the Veteran needs to undergo a VA compensation examination for 
a medical nexus opinion concerning the etiology of any current 
respiratory disability, including especially insofar as whether 
it dates back to his military service or is attributable to his 
military service - such as from exposure to Asbestos or 
alternatively frequent diesel and/or jet exhaust fume inhalation 
while reportedly stationed overseas in Southeast Asia, Japan, and 
Greenland.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").



Accordingly, this case is REMANDED for the following additional 
development and consideration:

1.	Send the Veteran a Veterans Claims 
Assistance Act (VCAA) letter in compliance 
with DVB Circular and M21-1, Part VI, 
regarding his alleged exposure to Asbestos 
while in the military.

2.	Take appropriate action to develop any 
evidence of the Veteran's potential 
exposure to Asbestos before, during, and 
after his military service.

3.  Schedule the Veteran for a VA 
compensation examination to determine the 
appropriate diagnosis and etiology of his 
ongoing complaints of chronic cough and 
pleuritic pain since service.  

In particular, the examiner should indicate 
the likelihood (very likely, as likely as not 
or unlikely) the Veteran's current 
respiratory disability - whatever the 
diagnosis, initially manifested during his 
military service from November 1964 to 
October 1968 or is otherwise attributable to 
his military service - including especially 
from his purported exposure to Asbestos 
and/or frequent diesel and/or jet exhaust 
fume inhalation while reportedly stationed 
overseas in Southeast Asia, Japan, and 
Greenland.  

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  



The designated examiner must review the 
claims file, including a complete copy of 
this remand and the March 2010 letter from 
J.G.M., M.D., and R.R.C, P.A.-C, for the 
Veteran's pertinent medical and other 
history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that failure to 
report for this medical examination, without 
good cause, may have adverse consequences on 
his pending claim.

4.  Then readjudicate the claim for a 
respiratory disability in light of the 
additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him and his representative a supplemental 
statement of the case (SSOC) and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



